                   Case 1:19-cr-00130-SPW Document 43 Filed 12/10/20 Page 1 of 8
                                  United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 19-130-BLG-SPW-
 FRANK AGEDIOUS GUNSHOWS                                                   USM Number: 06614-046
                                                                           Mark S. Werner
                                                                           Defendanl's Attorney



THE DEFENDANT:
 0    pleaded guilty to count                            1 of the Indictment, 10/18/2019
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 18:2250.F Failure To Register As A Sexual Offender                                               01/15/2020




The defendant is sentenced as provided in pages 2 through 7 of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             December 10. 2020
                                                             Dale orimposition of Judgment




                                                             slgn^aliireofJudge

                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title ofJudgc


                                                             December 10,2020
                                                             Date
Case 1:19-cr-00130-SPW Document 43 Filed 12/10/20 Page 2 of 8
Case 1:19-cr-00130-SPW Document 43 Filed 12/10/20 Page 3 of 8
Case 1:19-cr-00130-SPW Document 43 Filed 12/10/20 Page 4 of 8
Case 1:19-cr-00130-SPW Document 43 Filed 12/10/20 Page 5 of 8
Case 1:19-cr-00130-SPW Document 43 Filed 12/10/20 Page 6 of 8
Case 1:19-cr-00130-SPW Document 43 Filed 12/10/20 Page 7 of 8
Case 1:19-cr-00130-SPW Document 43 Filed 12/10/20 Page 8 of 8
